Case 1:15-cr-00095-AJN Document 3007 Filed 09/18/20 Page 1 of 1

AO 458 (Rev, 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

United States )
Plaintiff )
Vv. ) Case No. = 1:15-cr-00095-AJN-51
Dante Stephens )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

Iam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Dante Stephens

 

Date: 09/18/2020 / (2—_

Attorney's signature

Kara V. Brandeisky (Bar Number: 5764469)

Printed name and bar number

919 Third Avenue
New York, New York 10022-3908

 

Address

kbrandeisky@jenner.com

 

E-mail address

(212) 407-1754

 

Telephone number

 

FAX number
